UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6103



DAN OLIVER,

                                           Petitioner - Appellant,

          versus


D. BRAXTON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-349-AM)


Submitted:    May 30, 2002                  Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dan Oliver seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate    of   appealability    and    dismiss   the    appeal    on   the

reasoning of the district court. Oliver v. Braxton, No. CA-01-349-

AM (E.D. Va. filed Nov. 8, 2001 & entered Nov. 9, 2001).              Oliver’s

motion for return of legal documents is denied.             We dispense with

oral    argument    because   the   facts   and   legal     contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                      2